Citation Nr: 0419742	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  96-23 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to June 
1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied service connection for 
PTSD.

This appeal was previously before the Board in December 1998.  
At that time, the Board issued a remand for more development.

The veteran and his spouse testified before a hearing officer 
at the RO in September 1995.  A transcript of the hearing is 
of record.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2. The veteran did not engaged in combat.

4.  There is no credible supporting evidence that the claimed 
stressors occurred.



CONCLUSION OF LAW

PTSD was not incurred in active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and Pub. L. No. 108-183, §§ 701(a),(b); 117 
Stat. 2651 (Dec. 16, 2003) (codified at 38 U.S.C.A. § 5102, 
5103(b) (West 2004)), redefined VA's duty to assist a veteran 
in the development of a claim.  

The VCAA requires VA to notify claimants of the evidence 
needed to substantiate their claims, of what evidence they 
are responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a); See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In the October 2001 letter, May 2003 letter, and April 2004 
supplemental statement of the case (SSOC), the RO notified 
the veteran of the evidence needed to substantiate his claim 
and offered to assist him in obtaining any relevant evidence.  
The letters and SSOC gave notice of what evidence the veteran 
needed to submit and what the VA would try to obtain.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  Some 
of the notice in this case was provided after the initial 
decision.  However, the Pelegrini remedy for delayed notice 
was a remand for the RO to provide the necessary notice.  
This remedy was essentially provided by the RO when it 
ultimately provided the required notice.

The Pelegrini Court expressed the view that a VCAA notice 
letter consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must also inform the claimant tell the claimant to 
provide  any evidence in the claimant's possession that 
pertains to the claim.

In the letters and SSOC, the RO informed the veteran of the 
evidence he needed to submit.  The RO requested the he 
provide them with enough evidence about his medical records 
so that they could request them from the person or agency who 
had them.  In a November 2001 statement, the veteran informed 
the RO that he had no further evidence or information to 
submit in regards to his appeal.

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  The veteran's service 
medical records and service personnel records are associated 
with the claims folder.  The RO also requested specific 
information from the regarding his in-service stressor 
events.  The veteran did not provide any specific information 
of his events, such as names and dates.  The RO forwarded the 
general information about the veteran's claimed stressor 
events to the Marine Corps Historical Center for 
corroboration.  VA has obtained all known treatment records, 
and there are no outstanding records that could be relevant 
to his appeal for service connection.  

The veteran was afforded a VA examination in February 1994.  
He failed to report to another VA examination scheduled in 
January 2003.  The actual notice sent to the veteran is not 
contained in the claims folder.  However, the Board presumes 
that the veteran was notified to report for the scheduled 
examination.  See Miley v. Principi, 366 F.3d 1343 (Fed. Cir. 
2004) (holding that the presumption of regularity was 
applicable even when a copy of the notice was absent from the 
record); Baxter v. Principi, 17 Vet. App. 407 (2004) (holding 
that the presumption of regularity is not rebutted unless 
there is an allegation of non-receipt).  In any event, a new 
examination is not necessary, because this case does not turn 
on whether the veteran meets the criteria for a diagnosis of 
PTSD, or on whether the diagnosis is related to claimed 
stressors.  Rather it turns on whether he engaged in combat, 
or whether there is credible supporting evidence for the 
claimed stressors.  

According to the December 1998 Board remand, "[s]ubsequent 
to receipt of information from the Commandant, if any 
stressor is supported by credible evidence, or if the record 
shows that the veteran engaged in combat" the RO should 
afford him a new psychiatric examination.  Because by virtue 
of this decision the Board finds that the veteran's are not 
supported by credible evidence and that he is not a combat 
veteran, the duty to assist does not require a new VA 
examination.

The Board finds that the veteran has been provided with the 
required notice and that all indicated development has been 
completed.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).  

Pertinent Law and Regulations

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110.

Service connection may be granted for a disability initially 
diagnosed after service when such is shown to be related to 
service.  38 C.F.R. § 3.303(d) (2003).

Under the regulations, service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2003).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2003). 

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

In order to grant service connection for PTSD to a non-combat 
veteran, there must be credible evidence to support the 
veteran's assertion that the stressful event occurred.  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 


Analysis

The record shows that the veteran meets two of the three 
elements needed for a grant of service connection for PTSD 
under 38 C.F.R. § 3.304(f).

The record reflects a diagnosis of PTSD presumably made in 
accordance with 38 C.F.R. § 4.125.  The February 1994 VA 
examination, as well as private medical records, reflect a 
diagnosis of PTSD.  The VA examination and private medical 
records contain accounts by the veteran of stressful events 
in Vietnam which were accepted at face value by the 
clinicians.  No other stressors were reported, so the 
diagnoses of PTSD were based on the claimed in-service 
stressors.  

The remaining question is whether the evidence establishes 
that he engaged in combat, or in the absence of such 
evidence, whether there is credible supporting evidence for 
his stressors.

The record shows that the veteran reported the following 
stressors (quotations are from the February 1994 VA 
examination).  He told the VA examiner that he was in the 
infantry, involved in the area of "Kuantri."  He reported 
that he was a door gunner on a helicopter on the USS Tripoli.  
"A major stressor" was "taking the Vietnamese marines."  
He related that on one occasion "all the choppers" came 
under heavy fire when they ran into a division of Viet Cong 
and the veteran watched one of the "choppers be blown out 
and it disintegrated before his eyes."  This was something 
he had never been able to forget.  He also reported that it 
was stressful for him just being out on the ship.  He stated 
that when they would sound general quarters, he was not able 
to do anything, and the ship nearly took direct hits on many 
occasions.  He did not like being on the ship.  He felt it 
was like being on a "sitting dock."  He also worried about 
the zappers and underwater demolition teams coming to blow up 
the ship.

In an August 1995 statement, L. M. Latta, R.N., M.N., stated 
that the veteran had struggled with drug addiction as a 
result of traumatic experiences for most of his adult life.  
He reported flashbacks and nightmares of his Vietnam 
experiences that interfere with his functioning in life as 
productive citizen.  She stated that he "anguishes" over 
"the death and destruction of the women and children he was 
made to be a part of" while serving in the United States 
Marine Corps.  It was her opinion that the veteran suffered 
from PTSD, specifically involving his Vietnam experiences, 
and that those experiences had significantly altered his life 
functioning. 

In an August 1995 treatment record, the veteran reported to 
L. V. Cao, M.D., that he and other "killing machines" would 
go and wipe out villagers.  He stated that his commanding 
officer told them not to get caught by reporters.  He stated 
that he called it a hunt and laughed about it at the time.  

At his September 1995 hearing, the veteran testified that he 
was a door gunner on one mission during a landing in Quang 
Tri.  The rest of the time he was out in helicopters as an 
infantryman.  He testified that he set fire to huts in 
Vietnamese villages.  He currently felt a lot of sorrow for 
that.

In a June 2003 statement, L. Latta restated the veteran's 
contended stressors.  She stated that the veteran reported an 
incident in a village outside of "Quantree" in May 1972 
where he was with Charlie Company, and participated in 
killing Vietnamese women and children over two or three days.  
He reported seeing another Marine slit the throat of a young 
girl to keep her quiet.  He also reported that while aboard 
the USS Tripoli, he volunteered to be a door gunner, and 
landed in the middle of four or five divisions of North 
Vietnamese, which was when he saw a friend of his who was a 
"Stars and Stripes" photographer get "blown out of the 
sky."

The service records do not reflect that the veteran was in 
combat.  His DD-214 shows that his primary specialty in 
service was rifleman.  He was awarded the Vietnam Service 
Medal and Vietnam Campaign Medal, but he was not awarded any 
awards or decorations suggesting that he participated in 
combat.  Service records indicate that he was stationed 
aboard the USS Tripoli, attached to "C" Company, 1st 
Battalion, 9th Marine, 3rd Marine Division, Fleet Marine 
Force.  The veteran served in the Republic of Vietnam from 
April 2, 1972 to April 3, 1972, from April 8, 1972 to May 25, 
1972, from June 23, 1972 to July 15, 1972, and from December 
30, 1972 to January 6, 1973; and that he participated in 
ready operations in the water contiguous to the Republic of 
Vietnam.

The veteran has reported participation in combat activities.  
However, these statements are not consistent with the service 
records, or his duties during service.  The service 
department has been unable to verify any of the veteran's 
reported combat activities.

The Board notes that the mere presence in a combat zone does 
not per se show that a particular veteran was involved in 
combat with the enemy, i.e. "that the veteran personally 
participated in an event constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99.  The Board finds that, 
not withstanding the veteran's statements, he did not 
personally participated in a fight or encounter with a 
military foe or hostile unit or instrumentality.  The Board 
again notes that the veteran was not awarded a medal 
indicative of combat.  Thus, the Board finds that this 
evidence is not satisfactory proof that the veteran engaged 
in combat with the enemy.  

Since the evidence of record does not show that the veteran 
engaged in combat, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of 
the claimed stressors.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  A veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996). 

The Board finds that there is no credible supporting evidence 
that the claimed stressor events occurred.  The Board notes 
that in the March 2003 letter, the RO requested the veteran 
to specify in detail the circumstances surrounding his 
claimed stressor events including the dates of each event, 
and the names of the individuals participating in the event.  
The veteran responded to this letter, but did not offer any 
specific information.

In November 2000, , the RO sent a letter to the Commandant of 
the Marine Corps requesting a search of all available 
documents in order to determine the dates of the veteran's 
service aboard the USS Tripoli, the dates of any attacks on 
that ship, and the dates of any loss of helicopters stationed 
abroad that ship which coincide with the veteran's service 
aboard that ship, as well as to obtain supporting evidence 
for any other stressor reported by the veteran.  This request 
was made in accordance with the December 1998 Board remand.

In a December 2000 response, Headquarters United States 
Marine Corps stated that the records provided by the RO and 
unit diary research did not verify that the veteran performed 
duties as a door gunner on a helicopter.  It was reported 
that duties as a door gunner require entries in the service 
records that the member is assigned duties as a door gunner 
and flight duties as a non crew member who receives special 
pay.  The research further showed that the veteran embarked 
on the USS Tripoli June 17, 1972, at White Beach Okinawa and 
sailed for operations afloat in the western Pacific.  
Headquarters stated that anecdotal incidents, although they 
may be true, are not researchable.  In order to be 
researched, incidents must be reported and documented.  

In April 2003, the RO again sent a letter to the Commandant 
requesting a search in accordance with the December 1998 
Board remand.  Unit information and the veteran's reported 
stressors were included with the letter.

Headquarters USMC responded to the RO's request in May 2003.  
It was stated that the records provided to the Commandant by 
the RO as well as a search of the unit diaries show that the 
veteran was in the contiguous waters of Vietnam on the dates 
shown on his Combat History page.  The records do not show, 
however, that the veteran performed duties as a door gunner 
on a helicopter.  His primary duties are listed as an 
automatic rifleman and squad leader.  The records do not show 
that the veteran was actually in Vietnam or participated in 
actual combat operations.  Headquarters also pointed out that 
the veteran was not awarded the Combat Action Ribbon.

The command chronology of the First Battalion, Ninth Marines, 
for the time period of January 1, 1972 to December 31, 1972, 
was also submitted.  According to the narrative summary, on 
the 11th of July, a combat photographer embarked aboard a 
chopper to photograph the Vietnamese Marines.  Just prior to 
touching down in the landing zone to debark troops, the 
chopper was struck by a Strella missile and burst into 
flames.  There were not, however, any deaths reported and the 
photographer survived.

In a September 2003 letter, the National Archives and Records 
Administration informed the RO that the deck logs of the USS 
Tripoli (LPH 20) were examined and no report was found 
regarding the loss of a helicopter in 1972.

In the present case, the veteran has not submitted credible 
supporting evidence that his claimed stressors occurred.  
Furthermore, as discussed above, the RO made an attempt to 
obtain credible supporting evidence that the veteran's 
claimed stressors occurred, but Headquarters USMC could not 
provide verifying the stressors.  Furthermore, verification 
of the stressors could not be found in the veteran's 
personnel records.  As such, the Board determines that the 
veteran's claimed stressors have not been verified by 
competent evidence.

In conclusion, the Board finds that the persuasive evidence 
of record establishes that the veteran did not engage in 
combat with the enemy and there is no credible supporting 
evidence of the claimed in-service stressors.  As such, the 
preponderance of the evidence is against the claim of service 
connection for PTSD and service connection is not warranted 
for that disorder. 


ORDER

Entitlement to service connection for PTSD is denied. 



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



